Appeal from a judgment of the Monroe County Court (John J. Connell, J.), rendered July 7, 2004. The judgment convicted defendant, upon his plea of guilty, of criminal possession of stolen property in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from judgments convicting him, upon his respective pleas of guilty, of criminal possession of stolen property in the third degree (Penal Law § 165.50) and grand larceny in the fourth degree (§ 155.30 [5]). We reject the contention of defendant in each appeal that County Court abused its discretion in denying his request for youthful offender status. “The decision ‘whether to grant or deny youthful offender status rests within the sound discretion of the court and depends upon all the attending facts and circumstances of the case’ ” (People v Williams, 204 AD2d 1002, 1002 [1994], lv denied 83 NY2d 973 [1994]; see People v Henderson, 300 AD2d 1119 [2002], lv denied 100 NY2d 539 [2003]; People v Ortega, 114 AD2d 912 [1985], lv denied 67 NY2d 887 [1986]) and, here, the record in each appeal establishes that defendant has prior juvenile delinquency adjudications with respect to property-related offenses for which he had received dispositions that included probation and community service. Present—Gorski, J.P., Martoche, Centra, Fahey and Peradotto, JJ.